                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


MARKUS A. COWAN,

             Plaintiff,

      V.                                             CV 119-034


CAPTAIN BLASH; C.O. NICHOLAS
VINSON; SGT. JOHNIE WRIGHT; LT.
KENNETH MCKENZIE; and OFFICER
CHRIS MCKENZIE,in their individual and
official capacities,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

       SO ORDERED this /               of December, 2019, at Augusta, Georgia.



                                        j. rai^dal^all/:hief judge
                                        UNITCD^ATES DISTRICT COURT
                                        ^^eUT^RN DISTRICT OF GEORGIA
